Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim 1 appears below:

    PNG
    media_image1.png
    477
    880
    media_image1.png
    Greyscale

	USP 20180119298 to Mok describes removing iodide from 30 wt% [NaCl] brines.  The pH of the NaCl brine is 4< pH <7 [0015]. An ion retardation resin is used.  Mok is no more suggestive of the claimed invention than the art cited and applied 6/26/2019.
	Claims 1, 3 – 15 are allowed.
/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        
571-272-1152